EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John C, Eisenjar on 07/15/2021.

The application has been amended as follows: 

1.	(Currently Amended)   A computer implemented method, performed by elements of a customer engagement service that manages the delivery and timing of messaging that a client of the customer engagement service sends to its users, the method comprising:
	receiving, at the customer engagement service, a message that a client of the customer engagement service would like to have sent to a plurality of the client’s users;
	querying a database of the client’s users to obtain contact information for users that can be used to send the message to the users, wherein the query results in contact information for individual users being streamed to a messaging sending unit of the customer engagement service, wherein the user contact information in the stream is ordered, at least in part, based on the users’ level of engagement with the client , and wherein the users’ level of engagement with the client is based on a recency of contact that the users had with the client; and
	sending the message from the customer engagement service to individual ones of the client’s users based on the order in which the user’s contact information appears in the query results.

2.	Cancelled.



4.	Cancelled.

5.	(Original)   The method of claim 1, where the database includes information that represents the users’ level of engagement with the client.

6.	(Original)   The method of claim 5, wherein the information in the database that represents the users’ level of engagement with the client includes, for each user, a timestamp for when the user last had contact with the client or last engaged with the client.

7.	(Original)   The method of claim 6, wherein the timestamp is for the last time that a user opened or used a software application provided by the client.

8.	(Original)   The method of claim 6, wherein the timestamp is for the last time that a user acted to view a message sent to the user that relates to the client.

9.	(Original)   The method of claim 1, wherein information in the database allows the database to be divided into a plurality of approximately equal sized sections of user records, and wherein querying the database comprises issuing a plurality of queries to obtain user contact information, where each of the queries only searches user records in one of the plurality of sections.

10.	(Previously Presented)   The method of claim 9, wherein each of the plurality of queries results in contact information for individual users in one of the plurality of sections being streamed to a messaging sending unit of the customer engagement service, and wherein the user contact information in each of the streams is ordered based on the users’ level of engagement with the client.

11.	(Currently Amended)   A system comprising part of a customer engagement service that manages the delivery and timing of messaging that a client of the customer engagement service sends to its users, comprising:
	means for receiving, at the customer engagement service, a message that that a client of the customer engagement service would like to have sent to a plurality of the client’s users;
	means for querying a database of the client’s users to obtain contact information for users that can be used to send the message to the users, wherein the query results in contact information for individual users being streamed to a messaging sending unit of the customer engagement service, wherein the user contact information in the stream is ordered, at least in part, based on the users’ level of engagement with the client , and wherein the users’ level of engagement with the client is based on a recency of contact that the users had with the client; and
	means for sending the message from the customer engagement service to individual ones of the client’s users based on the order in which the user’s contact information appears in the query results.

12.	(Currently Amended)   A system which is part of a customer engagement service that manages the delivery and timing of messaging that a client of the customer engagement service sends to its users, comprising:
	a message sending unit that is part of the customer engagement service and that is configured to receive a message from a client of the customer engagement service that the client would like to have sent to a plurality of the client’s users; and
	a query unit that is part of the customer engagement service and that is configured to query a database of the client’s users to obtain contact information for users that can be used to send the message to the users, wherein the query results in contact information for individual users being streamed to the messaging sending unit of the customer engagement service, wherein the user contact information in the stream is ordered, at least in part, based 
	wherein the message sending unit sends the message to individual ones of the client’s users based on the order in which the user’s contact information appears in the query results.

13.	Cancelled.

14.	(Previously Presented)   The system of claim 12, wherein the message sending unit sends the message first to the users who have had the most recent contact with the client.

15.	Cancelled.

16.	(Original)   The system of claim 12, where the database includes information that represents the users’ level of engagement with the client.

17.	(Original)   The system of claim 16, wherein the information in the database that represents the users’ level of engagement with the client includes, for each user, a timestamp for when the user last had contact with the client or last engaged with the client.

18.	(Original)   The system of claim 17, wherein the timestamp is for the last time that a user opened or used a software application provided by the client.

19.	(Original)   The system of claim 17, wherein the timestamp is for the last time that a user acted to view a message sent to the user that relates to the client.

20.	(Original)   The system of claim 12, wherein information in the database allows the database to be divided into a plurality of approximately equal sized sections of user records, and wherein the query unit issues a plurality of queries to obtain user contact information, where each of the queries only searches user records in one of the plurality of sections.

21.	(Original)   The system of claim 20, wherein each of the plurality of queries results in contact information for individual users in one of the plurality of sections being streamed to the messaging sending unit, and wherein the user contact information in each of the streams is ordered based on the users’ level of engagement with the client.

Allowable Subject Matter
Claims 1, 3, 5-12, 14, and 16-21 are pending and allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: The prior art on record did not teach the combination of elements of the independent claims. Specifically the prior art on record did not teach with respect to the independent claims:  querying a database of the client’s users to obtain contact information for users that can be used to send the message to the users, wherein the query results in contact information for individual users being streamed to a messaging sending unit of the customer engagement service, wherein the user contact information in the stream is ordered, at least in part, based on the users’ level of engagement with the client , and wherein the users’ level of engagement with the client is based on a recency of contact that the users had with the client.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA N ALGIBHAH whose telephone number is (571)270-7212.  The examiner can normally be reached on 7:30 am - 3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454